          Case 1:19-cv-03163-TWT Document 1 Filed 07/11/19 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

LIZZENIA FERNANDEZ,

        Plaintiff,
   v.                                            Civil Action File No:

BIG LOTS STORES, INC., JOHN
DOE, JANE DOE, ABC Co., and XYZ
CO.,

        Defendants.

                              NOTICE OF REMOVAL

        COMES NOW Big Lots Stores, Inc. (hereinafter, “Defendant”), Defendant

in the above-styled civil action, and petitions for removal of the action herein from

the State Court of Gwinnett County, State of Georgia, to the United States District

Court for the Northern District of Georgia, Atlanta Division, and respectfully

shows the Court the following:

                                           1.

        On June 6, 2019, Plaintiff Lizzenia Fernandez filed a civil action in the State

Court of Gwinnett County, State of Georgia, styled Lizzenia Fernandez v. Big Lots

Stores, Inc., Civil Action File No. 19-C-03978-S6. (Attached as Exhibit “A” are

copies of all process and pleadings received by counsel for Defendant in such
           Case 1:19-cv-03163-TWT Document 1 Filed 07/11/19 Page 2 of 9




action. Defendant has also filed a Notice of Filing Notice of Removal in the

Gwinnett County State Court. A copy is attached hereto as Exhibit “B”).

                                         2.

      Defendant was served with Plaintiff’s Complaint on June 11, 2019. This

Notice of Removal is timely filed within the thirty (30) day period as required by

28 U.S.C. § 1446(b).

                                         3.

      Gwinnett County, Georgia, where this lawsuit was initiated, is within the

Atlanta Division of the United States District Court for the Northern District of

Georgia.

                                         4.

      This action is one over which this Court has diversity jurisdiction pursuant

to 28 U.S.C. § 1332.

                                         5.

      Based on reasonable inquiry and belief, Plaintiff is a resident of DeKalb

County, Georgia, and has submitted to the jurisdiction and venue of the State Court

of Gwinnett County. Plaintiff is therefore a domiciliary of the State of Georgia.




                                        -2-
         Case 1:19-cv-03163-TWT Document 1 Filed 07/11/19 Page 3 of 9




                                          6.

      Defendant is a corporation organized under the laws of the State of Ohio,

maintaining its principal office and principal place of doing business in Ohio. As

such, for jurisdictional purposes Defendant is a foreign entity having citizenship in

Ohio. See 28 U.S.C. § 1332(c)(1).

                                          7.

      Based on the foregoing, complete diversity of citizenship exists between all

of the parties. See 28 U.S.C. § 1332(a)(1).

                                          8.

      The amount in controversy is sufficient under 28 U.S.C. § 1332(a). In order

to meet the $75,000 amount in controversy, “it is not the settlement value of a case

that determines whether the jurisdictional amount is in controversy. The

appropriate measure is the litigation value of the case assuming that the allegations

of the complaint are true and assuming a jury returns a verdict for the plaintiff on

all claims made in the complaint.” Jackson v. Am. Bankers Ins. Co. of Fla., 976 F.

Supp. 1450, 1454 (S.D. Ala. 1997) (citing Burns v. Windsor Ins. Co., 31 F.3d 1092

(11th Cir. 1994).

      “It must appear to a legal certainty that the claim is really for less than the

jurisdictional amount to justify dismissal.” St. Paul Mercury Indem. Co. v. Red


                                         -3-
         Case 1:19-cv-03163-TWT Document 1 Filed 07/11/19 Page 4 of 9




Cab Co., 303 U.S. 283, 289 (1938) (emphasis added); 14A Wright, Miller &

Cooper, Federal Practice and Procedure, Sec. 3702 at 19. (Emphasis added);

Locklear v. State Farm Mut. Auto. Ins. Co., 742 F.Supp. 679 (S.D.Ga.1989).

                                           9.

      Plaintiff has alleged that, as a result of the incident giving rise to her

Complaint, she suffered bodily injuries that have required Plaintiff to obtain

medical attention, cause her to lose wages, and will require additional medical

procedures. (Plaintiff’s Complaint, ¶¶ 11-13).

                                          10.

      Plaintiff is seeking damages for her injuries including pain and suffering, all

special damages, all future medical bills, and all other damages allowable by law.

Assuming Plaintiff could prevail on each of the claims set forth in her Complaint,

which Defendant denies, the matter in controversy has a value, exclusive of

interest and costs, in excess of $75,000.00. (See Affidavit of Barbara A.

Marschalk, attached hereto as Exhibit “C”).

                                          11.

      This action is one over which this Court has diversity jurisdiction pursuant

to 28 U.S.C. § 1332, in that (a) Plaintiff and Defendant are citizens of different




                                          -4-
         Case 1:19-cv-03163-TWT Document 1 Filed 07/11/19 Page 5 of 9




states, and (b) the matter in controversy has a value, exclusive of interest and costs,

in excess of $75,000.00.

                                          12.

       WHEREFORE, Defendant prays that this petition be filed, that said action

be removed to and proceed in this Court, and that there be no further proceedings

in said case in the State Court of Gwinnett County.

       The undersigned has read this Notice of Removal, and to the best of their

knowledge, information, and belief, formed after reasonable inquiry, determined it

is well-grounded in fact, is warranted by existing law, and is not interposed for any

improper purpose, such as to harass or to cause unnecessary delay or needless

increase in the cost of litigation.

       Respectfully submitted, this 11th day of July, 2019.

                                                DREW ECKL & FARNHAM, LLP

                                                s/ Barbara A. Marschalk
                                                Barbara A. Marschalk
                                                State Bar of Georgia No. 324498
                                                M. Ryan Del Campo
                                                State Bar of Georgia No. 384618




                                         -5-
               Case 1:19-cv-03163-TWT Document 1 Filed 07/11/19 Page 6 of 9




303 Peachtree Street, NE
Suite 3500
Atlanta, Georgia 30308
Telephone: (404) 885-1400
Fax: (404) 876-0992
Email: bmarschalk@deflaw.com
Email: rdelcampo@deflaw.com
Attorneys for Defendant Big Lots Stores, Inc.
8947582/1
06379-147036




                                           -6-
        Case 1:19-cv-03163-TWT Document 1 Filed 07/11/19 Page 7 of 9




                  CERTIFICATE OF FONT COMPLIANCE

      Counsel for Defendant hereby certifies that the forgoing has been prepared

with one of the font and point selections approved by the Court in LR 5.1(B):

Times New Roman (14 point).

                                            DREW ECKL & FARNHAM, LLP


                                            s/ Barbara A. Marschalk
                                            Barbara A. Marschalk
                                            State Bar of Georgia No. 324498

303 Peachtree Street, NE
Suite 3500
Atlanta, Georgia 30308
Telephone: (404) 885-1400
Fax: (404) 876-0992
Email: bmarschalk@deflaw.com
Attorneys for Defendant Big Lots Stores, Inc.
          Case 1:19-cv-03163-TWT Document 1 Filed 07/11/19 Page 8 of 9




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

LIZZENIA FERNANDEZ,

        Plaintiff,
   v.                                           Civil Action File No:

BIG LOTS STORES, INC., JOHN
DOE, JANE DOE, ABC Co., and XYZ
CO.,

        Defendants.

                           CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that I am counsel for Defendant and that I have this

day served the foregoing Notice of Removal upon all parties to this matter by filing

with the Court’s CM/ECF system, which will automatically e-mail notification of

same to the following counsel of record:

                            William T. “Billy” Joyner, Esq.
                                Haug Law Group, LLC
                                8237 Dunwoody Place
                               Atlanta, Georgia 30350

        This 11th day of July, 2019.



                                              s/ Barbara A. Marschalk
                                              Barbara A. Marschalk
                                              Georgia Bar No. 324498
      Case 1:19-cv-03163-TWT Document 1 Filed 07/11/19 Page 9 of 9




DREW ECKL & FARNHAM, LLP
303 Peachtree Street, NE
Suite 3500
Atlanta, Georgia 30308
Telephone: (404) 885-1400
Fax: (404) 876-0992
Email: bmarschalk@deflaw.com
Attorneys for Defendant




                                  -2-
